Citation Nr: 1413377	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  05-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to an increased disability rating for generalized anxiety disorder, currently rated as 70 percent disabling.

3.  Entitlement to an effective date prior to April 2, 2010, for the award of a 70 percent disability rating for generalized anxiety disorder.

4.  Entitlement to an effective date prior to April 2, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active air service from January 1968 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004, December 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In November 2007, the Board issued a decision that denied service connection for diabetes mellitus, type II.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in December 2008 that granted a joint motion of the parties (Joint Motion) and remanded the case to the Board for further action.  Subsequently, the Board remanded the Veteran's claim in February 2010 for additional development pursuant to the Joint Motion.  In August 2012, the Board issued another decision that denied service connection for diabetes mellitus, type II.  The Veteran thereupon appealed the Board's decision to the Court, which issued an Order in August 2013 that granted a Joint Motion and remanded the case to the Board for further action.

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the decision below.  The remaining claims on appeal are addressed in the REMAND following the decision.



FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed to herbicide agents, such as Agent Orange, during his service in Thailand.

2.  Diabetes mellitus, type II, was not present within one year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active duty, nor may such incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the RO provided VCAA notice in letters mailed in July 2002 and March 2004, prior to the initial adjudication of the Veteran's claim in May 2004.  Although the Veteran was not been provided notice of the type of evidence necessary to establish a disability rating or effective date for service connection for diabetes mellitus, type II, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for diabetes mellitus, type II.  Consequently, no disability rating or effective date will be assigned, so failure to provide notice with respect to those elements of the claim is no more than harmless error.  

The record also reflects that service, VA and private treatment records have been obtained.  While the Veteran was not afforded a VA examination and no VA medical opinion was provided in response to this claim, the Board finds that a VA examination or opinion is not necessary, because the evidence currently of record is sufficient to decide the claim.  As will be explained below, the Board finds that the evidence does not show that the Veteran was exposed to herbicides during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Because the evidence does not establish that an in-service injury, disease or event to which the Veteran's diabetes mellitus, type II, may be related, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in developing the Veteran's claim, VA obtained the Veteran's service personnel records.  The originating agency also requested from the National Personnel Records Center and the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator information relating to whether the Veteran served in Vietnam or was exposed to Agent Orange when he served in Thailand, as discussed in more detail below.  All appropriate procedures outlined in VA's Adjudication Procedures Manual (M21-1MR) were followed by the originating agency in attempting to determine whether the Veteran was exposed to herbicides in Thailand.  The Veteran did not respond to the originating agency's August 2011 letter that asked him for more information regarding his service in Thailand.  As such, the originating agency was unable to move further in its investigation into the Veteran's service.

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. 

II. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including type II diabetes are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Moreover, VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the JSRRC.  

In addition, the Memorandum for the Record that accompanied the Fast Letter reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.  Further, the Memorandum provides that if the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis.  M21-1MR Part IV.ii.2.C.10.q.


IV. Analysis

The Veteran contends that service connection is warranted for diabetes mellitus, type II, based on the theory of exposure to herbicide agents, such as Agent Orange, in service.  He maintains that he was exposed to Agent Orange while he was stationed in Thailand during the Vietnam War and that diabetes mellitus should be presumptively service connected as a disease associated with exposure to herbicide agents.  Neither the Veteran nor his representative has set forth any other theory of entitlement.

The record reflects that the Veteran has diabetes mellitus.  An October 2001 private treatment record from Associates in Internal Medicine notes that he was initially diagnosed in October 1997.  More recent VA treatment records show continued treatment for diabetes mellitus.  Thus, the current disability element of the claim is met.

As to whether the Veteran was exposed to herbicide agents during service, his service personnel records do not show that he served in the Republic of Vietnam during the Vietnam War.  Additionally, he does not assert that he had such service.  Therefore, exposure to herbicide agents is not presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  Consequently, service connection is not warranted for diabetes mellitus, type II, on a presumptive basis for diseases associated with exposure to certain herbicide agents due to service in Vietnam.  See 38 C.F.R. § 3.309(e).

The Veteran's service personnel and treatment records document that he had service in Thailand during the Vietnam War.  Specifically, he was stationed at Udorn RTAFB from approximately May 1971 to December 1971.  This evidence at least raises the possibility that the Veteran was exposed to herbicide agents given the information regarding the circumstances of service in Thailand set forth above.

The service records do not expressly show that the Veteran was exposed to herbicide agents during his Thailand service.  Additionally, the RO's JSRRC Coordinator found that the Veteran had provided insufficient information for any determination to be made as to whether the Veteran was exposed to herbicides while in Thailand.  Therefore, the Board finds that exposure to herbicide agents is not shown by official military sources and any further development in this regard has been exhausted.

Based on the May 2010 C&P Bulletin and M21-1MR, the Board will consider whether herbicide exposure may be established on a "direct/facts-found basis."  The relevant portion of the Project CHECO report pertains to perimeter duty at RTAFBs.  The Veteran's service personnel records do not show that he was a security policeman, security dog handler or member of the security police squadron.  Rather, the records document his military occupational specialty (MOS) as automatic tracking radar repairman.  There is no indication that his MOS was other than radar repairman and the Veteran has not indicated that he served in the capacity of a policeman or similar MOS.  

Additionally, the evidence does not show that the Veteran otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  A service performance report covering the time period from May 1971 to December 1971 is probative to this aspect of the claim.  The performance report lists the Veteran's duties as a radar repairman.  He was a combat skyspot maintenance control technician responsible for planning, scheduling and controlling all maintenance of the radar system.  The Veteran processed material requirements and maintenance documentation, monitored "PME," maintained equipment records, and performed status reporting functions.  Achievements included reaccomplishing all jacket files, updating historical records, reviewing all work cards, and establishing a maintenance plan which logically grouped the routines and insured more efficient personnel utilization.  The information in the performance report covering the time period the Veteran served in Thailand does not suggest perimeter duty.  Instead, the information suggests that the Veteran had leadership and managerial duties in performing his radar repairman MOS.  Although the Veteran has stated that he was exposed to Agent Orange in Thailand, he has not indicated that he had perimeter duty.  Consequently, based on the explicit evidence in the service personnel records and the absence of a suggestion that the Veteran performed duties equivalent to perimeter duty, the Board finds that exposure to herbicide agents is not shown on a "direct/facts-found basis" based on the information in Project CHECO, the May 2010 C&P Bulletin, and M21-1MR.

The veteran has submitted a statement from S.P., a person who served at Udorn RTAFB in Thailand in support of his contention that he was exposed to Agent Orange in service.  S.P. stated that he served at Udorn RTAFB as a U.S. Air Force security policeman in the K-9 Section from September 1968 to October 1969.  S.P. related that he patrolled an ammo dump storing Agent Orange.  S.P. also wrote about having seen barrels identified to him as Agent Orange loaded onto aircraft, including a helicopter he soon thereafter witnessed spraying a substance in an area where all flora started dying a few days thereafter.  He additionally reported having found some dead birds and dogs in the vicinity of the areas sprayed.

The Board finds that S.P.'s statement is of little probative value as to whether the Veteran was exposed to herbicide agents.  First, S.P.'s service was nearly two years prior to the Veteran's service.  Next, S.P.'s duties were as a security policeman and dog handler, which are the type of duties that would involve perimeter duty, which is not the type of duty that the Veteran had as detailed previously.  Also, the information from the Memorandum and DOD is that tactical herbicides such as Agent Orange were not used or stored in Thailand other than possibly during a much earlier period.  Moreover, there is no indication that S.P. has specific knowledge of the Veteran's service and whether the Veteran was exposed to herbicide agents rather than S.P.  A simple internet search reveals a link to this specific statement by S.P.  These aspects of S.P.'s statement result in little evidentiary value.

The August 2013 Joint Motion notes that the Board must include a discussion of the competency, credibility and weight of the Veteran's lay statements.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As to whether the Veteran was exposed to Agent Orange during service, the question goes more to competency than credibility.  The Board finds that he is not competent to report that he was exposed to a herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram).  See Bardwell, 24 Vet. App. at 36 (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  The Veteran has provided no indication that he is competent to identify or distinguish these herbicides.  To the extent he "learned" from a competent source that defoliants sprayed in the area were Agent Orange, the Board does not find the statement credible given the information from the Memorandum and DOD that that tactical herbicides such as Agent Orange were not used or stored in Thailand other than possibly during a much earlier period.

To the extent the Veteran's statements regarding exposure to herbicide agents are not competent, the Board accords them no evidentiary value.  To the extent the statements are not credible, the Board accords them little evidentiary value.  In light of the evidence of record, the Board does not find an approximate balance of positive and negative evidence showing that the Veteran was exposed to herbicide agents during service.  Instead, the preponderance of the evidence is against in-service exposure.  Therefore, service connection is not warranted for diabetes mellitus, type II, on a presumptive basis for diseases associated with exposure to certain herbicide agents due to a lack of such exposure.  See 38 C.F.R. § 3.309(e).

Lastly, service connection is not warranted for diabetes mellitus, type II, on a direct basis or on the basis of the chronic disease presumption.  The evidence shows that diabetes mellitus was diagnosed in October 1997, which was approximately 25 years after service.  The evidence, including the service treatment records, does not suggest that it manifested during service or within one year of separation from service.  Other than the possibility of exposure to herbicide agents, the Veteran has not identified any injury, disease or event to which his diabetes mellitus, type II, could possibly be related.  Additionally, the record does not reasonably raise any other theory.  Thus, a VA examination is not warranted and service connection must be denied.  See 38 U.S.C.A. § 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In sum, the Board concludes that service connection is not warranted for diabetes mellitus, type II, because the preponderance of the evidence establishes that the Veteran was not exposed to herbicide agents during service, that he did not develop the disease until more than one year following his discharge from service, and that the disease is not otherwise related to service.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is denied.


REMAND

A December 2011 rating decision awarded an increase to a 70 percent disability rating for the Veteran's service-connected generalized anxiety disorder, effective April 2, 2010.  A timely notice of disagreement (NOD) was received from the Veteran's representative in December 2012 as to both the assigned disability rating and effective date.  A September 2012 rating decision awarded a TDIU, also effective April 2, 2010.  A timely NOD was received from the Veteran's representative in February 2013 as to the effective date of that award.  Because the NODs placed the issues in appellate status, these matters must be remanded for the originating agency to issue a statement of the case.  See 38 C.F.R. § 19.26 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO for the following action:

The RO should issue a statement of the case to the Veteran and his representative on the issues of:  entitlement to an increased disability rating for generalized anxiety disorder, currently rated as 70 percent disabling; entitlement to an effective prior to April 2, 2010, for the award of a 70 percent disability rating for generalized anxiety disorder; and entitlement to an effective prior to April 2, 2010, for the award of a TDIU.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to any issue, the RO should ensure that all indicated development is completed before the appeal is forwarded to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


